This case is fully reported in 85 N.C. 500, where the judgment of the court below was affirmed, except as to the allowance of commissions to the defendant J. M. Turner, upon the two items therein specified, and as to these the account was corrected, and submitted at the last term of this court, when an order was made setting aside the last report and referring the matter to the clerk of this court to state the account in accordance with the opinion then rendered (89 N.C. 246), and in pursuance thereof he submitted his report to the present term, upon the consideration of which, and the exceptions taken and argued by counsel, the following directions and judgments were made:
The account heretofore taken in this case has been attended with considerable complication and some confusion. The very lucid statement of the account and the report thereof *Page 589 
made to the present term by the clerk of this court, make it manifest that so much of the opinion delivered at the last term (89 N.C. 246) as directed the sum of $1,024.19, theretofore allowed the defendant as a credit for board and clothing of the feme plaintiff, daughter of the former guardian, to be added to the indebtedness of the defendant therein specified, was erroneous. This was not an item of charge. The defendant was simply not entitled to have a credit for the payment of that sum which he alleges he had made. The directions in all other respects were correct.
The clerk will correct his report so as to make it conform to this direction.                        Judgment accordingly.
Upon the coming in of the report in obedience to the above directions, and the attention of the court being called to an error in the former account submitted under the ruling in this case as reported in 89 N.C. 246, an order of reference was made as follows: